DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/20 and 10/19/20 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4 and 14, the claims which depend on claims 2 and 12 stated “a third preset duration”, however, there were no “a second preset duration” in claims 2 and 12.
As to claims 5 and 15, the claims which depend on claims 2 and 12 stated “a third carrier”, however, there were no “a second carrier” in claims 2 and 12.
	Dependent claims 5, 7, 8, 15, 17, 18 are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US 2019/0069312).
As to claim 1, Oh et al teaches a data sending method (figure 16), wherein the method comprises:
sensing, by a communications device, a carrier located in a first unlicensed frequency band, wherein the first unlicensed frequency band comprises at least one carrier (element 1600 and paragraph 254); and
sending, by the communications device, data on a carrier whose channel state is sensed to be idle (element 1610 and paragraph 254).
As to claim 11, the claim is an apparatus claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al in view of Shimomura et al (US 2017/0223742). 
As to claim 2, Oh et al teaches a method according to claim 1, Oh et al fails to teach further the sensing, by a communications device, a carrier located in a first unlicensed frequency band comprises: sensing, by the communications device, a first carrier in the first unlicensed frequency band by using a first sensing mechanism, wherein in the first sensing mechanism, when the sensed carrier is sensed to be idle within at least a. first preset duration, a channel state of the sensed carrier is determined as idle.  Shimomura et al teaches sensing, by the communications device, a first carrier in the first unlicensed frequency band by using a first sensing mechanism, wherein in the first sensing mechanism, when the sensed carrier is sensed to be idle within at least a. first preset duration, a channel state of the sensed carrier is determined as idle (paragraph 83).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Shimomura et al into the system of Oh et al in order to use a predetermined bandwidth of a Unlicensed bandwidth.
As to claim 10, Shimomura et al teaches the method according to claim 1, wherein when at least two carriers exist in the first unlicensed frequency band, all the carriers in the first unlicensed frequency band have same bandwidths, or have at least two bandwidths; and when at least two carriers exist in the second unlicensed frequency band, all the carriers in the second unlicensed frequency band have same bandwidths, or have at least two bandwidths (figure 2, sub-band 1, 2).
.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al and Shimomura et al (US 2017/0223742) in view of Srinivasan (US 9,154,371)
As to claim 9, Oh et al and Shimomura et al teaches the method according to claim 2, the prior arts fails to teach the method further comprises: selecting a carrier as a sensed object of the first sensing mechanism from carriers in each unlicensed frequency band based on a probability of each carrier, wherein a larger bandwidth of the carrier indicates a higher probability of the carrier.  Srinivasan teaches selecting a linkt of the first mechanism from links in each port based on a probability of each carrier, wherein a larger bandwidth of the carrier indicates a higher probability of the port.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of this Srinivasan  into the system of Oh et al and Shimomura et al in order to efficient use of link aggregation groups.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3 and 13, the prior arts fails to teach further comprising the following steps: S1. randomly selecting an integer N within a pre-specified non-negative integer range, and setting an initial value of a counter to N; S2. continuously sensing until the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	April 7, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642